Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Rodman & Renshaw Capital Group, Inc.: We consent to the use of our report dated March 11, 2009, with respect to the consolidated statement of financial condition of Rodman & Renshaw Capital Group, Inc. and subsidiaries as of December 31, 2008 and the related consolidated statements of operations, changes in stockholders equity and comprehensive income and cash flows for the year ended December 31, 2008, incorporated by reference herein, and to the reference to our firm under the heading Experts in the prospectus. /s/ KPMG LLP (signed) KPMG LLP New York, New York November 30, 2009
